                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENERAL HEALTHCARE
RESOURCES, LLC,                                   CIVIL ACTION
             Plaintiff,

            v.                                   No. 19-624

OCCUVAX, LLC,
            Defendant.

                                        ORDER

      AND NOW, this 29th day of July 2019, upon consideration of Plaintiffs

Motion to Dismiss Counts II and III of the Counterclaim Pursuant to F.R.C.P. [sic]

12(b)(6) (ECF No. 18), Defendant's Response thereto (ECF No. 22), and

Plaintiffs Reply (ECF No. 23) and in accordance with the Court's accompanying

Memorandum, it is hereby ORDERED that Plaintiffs Motion to Dismiss (ECF

No. 18) is GRANTED. Plaintiff must file an answer to Count I of Defendant's

Counterclaim on or before August 13, 2019.

                                             BY THE COURT:
